Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the amendments to claims 1, 7, and 13.  The previous rejections are withdrawn and new rejections are set forth herein. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inns (US 5,970,564).
Regarding claim 1 (Currently Amended) Inns discloses a brush head assembly comprising: 
a hard platen (Item 3) ; 
a plurality of bristle tufts (Item 8), each of which comprises a plurality of bristle strands having a proximal end (near Item 25) and a free end (near Item 21); 
an elastomeric matrix (Item 25); 
wherein the proximal end of each of the plurality of bristle tufts is partially fused with the elastomeric matrix without a retention element (Column 3 Lines 10-18 and figures 5 and 9 discuss how the proximal end of the plurality of bristles are joined together to form a pear shape and are located within Item 3); 
and further wherein the elastomeric matrix is bound to the hard platen (Column 6 Lines 5-28).
Regarding claim 2, (Original) Inns discloses the brush head assembly of claim 1, wherein the bristle strands are made of nylon (Inns; Column 4 Lines 4-7).
Regarding claim 3, (Original) Inns discloses the brush head assembly of claim 1, wherein the bristle strands are coated with a polymer that promotes bonding of the bristle tufts to the elastomeric matrix (Inns; Colum 4 Lines 33-65 discusses how different components can have different compatabilizer materials to increase adhesion).
Regarding claim 4, (Original) Inns discloses the brush head assembly of claim 3, wherein said polymer is selected from the group consisting of polyurethane, polybutylene terephthalate, polyolefm, and combinations thereof (Column 4 Lines 13-21 discloses a list of polymers in and a list of bristles in Column 4 Lines 4-7. Which include materials listed above.  In Column 4 Lines 33-48 its discussed how to increase compatibility between components and Column 5 Line 8-Column 6 Line 4 giving various examples.)
Regarding claim 5, (Original) Inns discloses the brush head assembly of claim 1 wherein the elastomeric matrix is made from a flexible thermoplastic elastomer (Column 4 Lines 66-67).
Regarding claim 6, (Original) Inns discloses the brush head assembly of claim 1 wherein the platen has a higher elastic modulus value than the elastomeric matrix (Column 3 Lines 60-63).
Regarding claim 13, (Currently Amended) Inns discloses a brush head assembly comprising: 
a hard platen (Item 3); 
a plurality of bristle tufts (Item 8), each of which comprises a plurality of bristle strands having a free end (near Item 21) and a proximal end (near Item 25), wherein the proximal end of the bristle strands form a proximal end head portion of each bristle tuft; (in column 3 Lines 10-18 the bristles are described to be pear shaped); and 
an elastomeric matrix (Item 25) that at least partially encompasses the hard platen and the proximal end head portion of the bristle tufts, wherein the proximal end of each of the plurality of bristle tufts is partially fused with the elastomeric matrix without a retention element. 
Regarding claim 14, (Original) Inns discloses the brush head assembly of claim 13, wherein the bristle strands are made of nylon (Column 4 Lines 4-7).
Regarding claim 15, (Original) Inns discloses the brush head assembly of claim 13, wherein the bristle strands are coated with a polymer that promotes bonding of the bristles to the elastomeric matrix (Colum 4 Lines 33-65 discusses how different components can have different compatabilizer materials to increase adhesion).
Regarding claim 16, (Original) Inns discloses the brush head assembly of claim 15, wherein said polymer is selected from the group consisting of polyurethane, polybutylene terephthalate, polyolefm, and combinations thereof (Column 4 Lines 13-21 discloses a list of polymers and a list of bristles in Column 4 Lines 4-7. Which include materials listed above.  In Column 4 Lines 33-48 its discussed how to increase compatibility between components and Column 5 Line 8-Column 6 Line 4 giving various examples).
Regarding claim 17, (Original) Inns discloses the brush head assembly of claim 13 wherein the proximal ends of all bristle tufts are fused together to form a single proximal end head portion (Figure 5).
Regarding claim 18, (Original) Inns discloses the brush head assembly of claim 13 wherein the elastomeric matrix is made from a flexible thermoplastic elastomer (Column 4 Lines 66-67).
Regarding claim 19, (Original) Inns discloses the brush head assembly of claim 13 wherein the platen has a higher elastic modulus value than the elastomeric matrix (Column 3 Lines 60-63).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inns (US 5,970,564) in view of Kraemer (US 2007/0006410).
Regarding claim 7, (Currently Amended) Inns discloses a method for manufacturing a brush head, the method comprising the steps of: 
positioning a plurality of bristle tufts (Item 8) each comprising a plurality of bristle strands in a positioning mechanism (Column 6 Lines 8-14, “metal plate”); 
	thickening the ends of the bristle tufts (Column 3 Lines 10-18)
positioning a platen in a spaced apart relation to the proximal end head portions of the bristle tufts using a mold (Column 6 Lines 15-26); 
injecting a thermoplastic elastomer to create an elastomeric matrix that at least partially encompasses each of the proximal end head portions and the platen (Column 6 Lines 15-26) wherein each of the plurality of bristle tufts is heated to at least partially melt and fuse the proximal end of the bristle tufts with the elastomeric matrix without a retention element (Column 4 Lines 33-65 describe how the elastomeric material can have other processes done to increase bonding/fusing between the elastomeric material and the bristles, including flaming);  and 
removing the positioning mechanism and the mold (Column 6 Lines 27-28).
Inns fails to explicitly disclose applying heat to a proximal end of the bristle tufts to melt the proximal end of the bristle tuft to create a proximal end head portion, (in column 3 Lines 10-18 the bristles are described to be pear shaped, which is a result of melting the ends of the bristles together.  This is a common trait within brush manufacturing to retain the bristles).
Kraemer teaches applying heat to a proximal end of the bristle tufts to melt the proximal end of the bristle tuft to create a proximal end head portion (Paragraph [0089]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the known technique of melting the bristles to fuse them together as taught by Kraemer to properly retain the bristles in the flexible elastomeric matrix of Inns.  Using fused bristles in an injection molded process is beneficial since it’s a simple process that allows the melted bristle ends self-retain within the molding process (Kraemer Paragraph [0089]).
Please note the term “at least partially melt” is to be interpreted broadly.  Since Inns discloses a heating aspect in relation to the bristle proximal end, the limitations of the claims are met.
Regarding claim 8, (Original) Inns in view of Kraemer disclose the method of claim 7, further comprising the step of applying additional thermoplastic elastomer to further encompass the proximal head portion of each of the plurality of bristle tufts and the platen (Inns Column 4 Lines 23-65).
Regarding claim 9, (Original) Inns in view of Kraemer disclose the method of claim 7 further comprising the bristle strands being coated with a polymer that promotes bonding of the bristle tufts to form the proximal end head portion or promotes bonding of the bristle tufts to the elastomeric matrix (Inns; Colum 4 Lines 33-65 discusses how different components can have different compatabilizer materials to increase adhesion).
Regarding claim 10, (Original) Inns in view of Kraemer disclose the method of claim 7 wherein the step of applying heat is accomplished by a heat source that comes into direct physical contact with the proximal end of the bristle tufts (Kraemer Paragraph [0089]).  
Regarding claim 11, (Original) Inns in view of Kraemer disclose the method of claim 7 wherein the step of applying heat is accomplished by a heated air heat source (Kraemer Paragraph [0089]).  
Regarding claim 12, (Original) Inns in view of Kraemer disclose the method of claim 7 wherein the proximal ends of all the bristle tufts are melted together to form a single proximal end head portion (Kraemer Paragraph [0089]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723